    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 1 of 13 Page ID #:649
~i                                                                                F(LE

1      Joaquin andres acosta                                             1~l~ JUN ~ ~ AM 9~ 3 t
2 PO Box 2889                                                                        y . ;-
                                                                          .. "~     I ~r ~'~.I,~.
3 Big Bear Lake, California
                                                                         °.
4~
S
6
~I

g                              District Court for the United States of America

9 'I                                    Central District of California

                                                                     438(DDP)(JCx)
10      UNITED STATES OF AMERICA, for Case No. 2:13-cv-01
        the use and benefit of Joaquin    Andre s
11      Acosta, my heirs, successors, assigns and
        agents
12                                                Joaquin Andres Acosta's
        v.                                                     EX PARTE
13
         ALLSTATE         ENGINEERING,         a
14       Californi a  Corpo ratio n, WEST ERN     Motion to Compel Parties Joaquin Andres
         SURETY COMPANY, a South Dakota
15       corporation                              Acosta, ALLSTATE ENGINEERING &
16                                                WESTERN SURETY CORPORATION
         ALLSTATE         ENGINEERING,          a
17       California corporation,                  To Binding Arbitration(ADR); Proposed
            Counter-claimant,
18                                                Order; Certificate of Service.
         v.
19                                                          (9 U.S.C. §6 and §7)
         A.J. Acosta Company, Inc., a Califo rnia
20       corporation.                                    (61 Stat. 671/672, ch. 392)
21
22                                                       Date: June 18, 2019
23                                                       Time: 9:30 a.m.
                                                         Judge: Jacqueline Chaoljian
24
                                                         25S E. Temple St., Room 750, LA 90012
25
26
27
~g                                                Page 1 of                              ~I ~I~A
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 2 of 13 Page ID #:650




                                                    assigns) and agents request/require
1 Joaquin Andres Acosta., my heir(s), successor(s),
                                                   TE ENGINEERING and WESTERN
2 an order from the court compelling ALLSTA
                                                  ITRATION on the following grounds:
3 SURETY CORPORATION to BINDING ARB
4
5                           I. Supreme Court Prefers Arbitration

6
                                                  v. Archer &White Sales, Inc., No.
7     1.1 The Supreme Court in Henry Schein, Inc.
                                                    January 8, 2019, 586 U.S.
8     17-1272. Argued October 29, 2018—Decided
                                             owing:
9 (2019~issued January 8th, provides the foll
10
                                                            distributor, entered into a contract
11    1.2 The parties in Schein, a manufacturer and a
                                                             ed to this Agreement (except for
12 providing that "any dispute arising under or relat
                                                        related to trademarks, trade secrets or
13 li actions seeking injunctive relief and disputes
                                                           by binding arbitration in accordance
14 ~ other intellectual property .. .), shall be resolved
                                                          ration Association." ...
15 I~ with the arbitration rules of the American Arbit
16
                                                              ng the application of a "wholly
17     1.3 Relying on Fifth Circuit precedent permitti
                                                              attempts to transfer disputes from
18     groundless" test as a means of blocking frivolous
                                                                manufacturer's motion to compel
19     the courCs to arbitration, the district court denied the
                                                            manufacturer sought Supreme Court
20     arbitration. After the Fifth Circuit affirmed, the
                                                              rding court authority to apply the
21     review to resolve a split among the circuits rega
22 "wholly groundless" test.
23
                                                           FAA, parties may agree to have an
24 1.4 The Supreme Court explained that under the
                                                         dispute but also the "gateway" question
25 arbitrator decide not only the merits of a particular
                                                      groundless" test adopted by several circuit
26 of arbitrability. The Court held that the "wholly
                                                     and the Court's past decisions: "When the
27 courts is inconsistent with the text of the FAA
                                                       tion to an arbitrator, the court may not
28 parties' contract delegates the arbitrability ques

                                              Page 1 of    i~
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 3 of 13 Page ID #:651

     i
                                                                      sses no power to decide the
1 override the contract. In those circumstances the court posse
                                                                  the argument that the arbitration
2 arbitrability issue. That is true even if the court thinks that
                                                              dless...The Schein decision clarifies
3 agreement applies to a particular dispute is wholly groun
                                                                  le," but it does not define the
4 that a delegation clause must be "clear and unmistakab
5        parameters of"clear and unmistakable."
6
7                                       Practical Impact of Schein

8
                                                                      Supreme Court pronouncements
9        1.5 Whereas the Schein decision is another in a long line of
10 favoring arbitration under the FAA.
11
                                                                     that courts must enforce a
12 1.6 The Henry Schein court unanimously reaffirmed the rule
                                                                  y to the arbitrator; the specific
13 contract that delegates "gateway" questions about arbitrabilit
                                                          case to an arbitrator even if the claim
14 holding in Henry Schein was that a court must send a
15 for arbitration strikes the court as wholly groundless
16
                                                                    judicial assessment of the
17 1.7 In this case, however, the Supreme Court is calling for
                                                                  of the act obligating courts to
18 objection to arbitration. Gorsuch explains that the provisions
                                                           4) apply only if the dispute is one to
19 stay litigation and compel arbitration (Sections 3 and
20 which the act applies under Sections 1 and 2.
21
                                                                 act itself falls within or beyond
22 1.8 For Gorsuch,"a court must first know whether the contr
                                                           statutory powers under §§ 3 and 4."
23 the boundaries of §§ 1 and 2" before it can "invoke its
                                                              arbitration ofevery question under
24 In sum,even ifthe contract is "crystal clear and requires]
                                                        authorizes a court to stay litigation and
25 the sun, ... that does not necessarily mean the Act
26        send the parties to an arbitral forum."
 27
                                                                  eme Court   reversed the holdings of
 28        1.9 In the unanimous decision issued Tuesday, the Supr

                                                    Page 2 of   t
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 4 of 13 Page ID #:652




                                                               should be strictly interpreted and
1   the district and appeals courts, stating that the FAA
                                                              his first opinion for the court, Justice
2 1 enforced unless the contract clearly states otherwise. In
                                                                             ion as embodied in the
3 1 Brett Kavanaugh stated that the court"must respect the parties' decis
                                                                to the arbitration clause in the case
4 ~ contract." Since the contract did not include an exception
                                                          '`impossible" for the Supreme Court to
5 ! of antitrust suits, Kavanaugh stated that it would be
                                                              ation.
6 I allow the case to be exempt from the mandatory arbitr
7
8                      The FAA Does Not Include A "Wholly Groundless"

9                                 Exception For Delegation Clauses

10
                                                          the fifth circuit, finding that a
11    1.10 The U.S. Supreme Court unanimously reversed
                                                            of delegation clauses is
12    "wholly groundless" exception to the enforceability
                                                            act] and with our precedent."
13 "inconsistent with the text of the [federal arbitration
                                                        al arbitration act as written, which
14 The high court held that it must interpret the feder
                                                                  as written. If the contract
15    in turn requires courts to interpret arbitration agreements
                                                             a court may not override the
16    delegates arbitrability questions to an arbitrator,
                                                             obvious. The supreme court
17     Contract simply because it believes the questions are
                                                           unications Workers, 475 U.S.
18     previously held in ATT&T T~chnvlvgies, Inc. v. Comm
                                                     on the potential merits of the
19 643, 649-650(19$6) that a court may not "rule
                                                  to an arbitrator, "even if it appears
20 underlying" claim that is assigned by contract
                                                       y Schein held that this same
21 to the court to be frivolous." The court in Henr
                                                            act to an arbitrator is the
22     principle applies when the issue assigned by contr
                                                              s.
23     arbitrability of a party's underYying substantive claim
24
25                                   Public Policy Considerations

26
                                                                    that it would be a waste oftime
 27    1.11 AYcher &White,the party opposing arbitration, argued
                                                                     if the argument for arbitration
 28    and money to send the arbitrability question to an arbitrator

                                                 Page 3 of     J ~,
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 5 of 13 Page ID #:653




                                                       ed to create an exception to the Federal
1    is wholly groundless. But the Supreme Court refus
                                                        tory text. Further, the Court held that
2    Arbitration Act that was not included in the statu
                                                                -consuming sideshow" of collateral
3    recognizing such an exception would spur "a time
                                                                 groundless, as opposed to merely
4    litigation regarding when an argument is wholly
                                                              t may find the answer to arbitrability
5    groundless. The Court also noted that while a cour
                                                          different view and that the parties' choice
6    questions obvious,an arbitrator might hold a
                                                                 The Court held that if a demand for
7    to have the arbitrator decide must be respected.
                                                                 dispose ofthe matter and maybe able
8     arbitration is truly frivolous, the arbitrator can quickly
                                                              circumstances.
9     to impose fee and cost-shifting sanctions in proper
10
                                                                     groundless" exception to
11                  cf. The Schein Court held: "The "wholly      al  Arbit ration Act and this
                    arbitrability is inconsistent with the Federn is a matter of contract, and
12                  Court's precedent. Under the Act, arbitratio according to their terms.
                    courts must enforce arbitration contractsU. S. 63, 67. The parties to
13                  Rent-A-Center, West, Inc. v. Jackson, 561              decide not only the
                    such a contract may agree to have an arbitrator  "   `gat eway' questions of
                    merits of a particular dispute,        but  also
14                                                                        the parties' contract
                    `arbitrability.' " Id., at 68-69. Therefore, when  rator, a court may not
15                  delegates the arbitrability question to an arbit that the arbitrability claim
                    overnde the contract, even if the court thinks also from this Court's
                                                                  ows
                    is wholly groundless. That conclusion follv. Communications Workers,
16
                     precedent. See AT&T Technologies, Inc.
17                  475 U. S. 643, 649-650."

18
                                              II. Novation.
19                                                       is the    act of —
       2.1 Novation, in contract law and business law,[1]
20
                                                                 oblig    ation; or
21            a. replacing an obligation to perform with another

22            b. adding an obligation to perform; or
                                                                      .
23            c. replacing a party to an agreement with a new party

24
25                                       Novation vs. Assignment

26
                                                     ally valid as long as the other party is given
 27 2.2 Tn contrast to an assignment, which is gener
                                                        to the obligor, as in a personal service
 28 notice (except where the obligation is specific

                                                 Page4of ~ ice.
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 6 of 13 Page ID #:654




                                                                would place a new and
1 contract with a specific ballet dancer, or where assignment
                                                            only with the consent of all
2 special burden on the counter-party), a novation is valid
                                                         erred by the novation process
3 parties to the original agreement'. A contract transf
                                                         obligor to the new obligor.
4 transfers all duties and obligations from the original
5
6                                    Examples of Novation

7
                                                                 give a TV to Alex, and
8  2.3 For example, if there exists a contract whereby Dan will
                                                          , then, it is possible to novate
 9 another contract whereby Alex will give a TV to Becky
                                                          wherein Dan agrees to give a
10 both contracts and replace them with a single contract
                                                                the consent of all parties.
11 TV to Becky. In contrast to assignment, novation requires
                                                             it is usually assumed to be
12 Consideration is still required for the new contract, but
13 the discharge of the former contract.
14
                                                              contract with Company B
15 2.4 Another classic example is when Company A enters a
                                                        B sells, merges or transfers the
16 and a novation is included to ensure that if Company
                                                      company assumes the obligations
17 core of their business to another company, the new
                                                           under the contract. So in terms
18 and liabilities that Company B has with Company A
                                                             of Company B steps into the
19 of the contract, a purchaser, merging party or transferee
                                                             Company A. Alternatively, a
20 shoes of Company B with respect to its abligatians to
                                                           contract2 in the event of such
21 "novation agreement" may be signed after the original
                                                            al entities; an example being
22 a change. This is common in contracts with government
                                                      governmental entity that originally
23 under the United States Anti-Assignment Act, the
                                                        it is automatically invalid by law.
24 issued the contract must agree to such a transfer or
25
                                                                         Assignment,
2
(            `Duhaime, Lloyd (25 May 2012). "Part 6: Restraint of Trade,
                                                                      Retrieved 30 July 2013.
       Novation &Frustration", duhaime.org. Duhaime's Contract Law.
27
                                                                       g. Duhaime's Legal
28           'Duhaime, Lloyd (2009). "Novation Definition". duhaime.or
       Dictionary. Retrieved 30 July 2013.
                                            Page 5 of    J~
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 7 of 13 Page ID #:655




                                                         acceptance of the new obligor,
1 2.5 The criteria for novation comprise the obligee's
                                                     the old obligor's acceptance of the
2 the new obligor's acceptance of the liability, and
                                                       act. Novation is not a unilateral
3 new contract as full performance of the old contr
                                                          n on the new T&Cs under the
4 contract mechanism, hence allows room for negotiatio
                                                     contract as full performance of the
5 new circumstances. Thus,'acceptance of the new
                                                   phenomenon of 'mutual agreement of
6 old contract' may be read in conjunction to the
7     the T&Cs'.[Fn.l]
8
                              How Novation Applies In This Matter
9
                                                     fundamentally items number
10 2.6 Novation, for the purposes of this matter, is
1 1 One and Two under the definition of Novation,
12                                                             obligation; and
            a. replacing an obligation to perform with another
13
            b. adding an obligation to perform.
14
15                                                       action, under Novation, there
   2.7 Though the Organic subcontract called for Court
16                                                      court) with another obligation,
    was a "replacing an obligation to perform (going to
17
   going to arbitration.
18
19                              III. What is Procuration?

20
       3.1 Definition of Procuration:
21
                                                                      act   in his place, as he could
22           ~. The act by which one person gives power to another to

23           do himself. A letter of attorney.
                                                                       procuration is one made
24           b. Procurations are either express or implied; an express
                                                                      tacit takes place when an
25           by the express consent of the parties; the implied or
                                                                    not interfere to prevent it.
26           individual sees another managing his affairs, and does

27                                                        contain absolute power, or a
       3.2 Procurations are also divided into those which
28

                                                 Page 6 of
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 8 of 13 Page ID #:656




                                                          ed power. The procurations are
1 general authority, and those which give only a limit
                                                              rity; secondly, by the death
2 ended in three ways first, by the revocation of the autho
                                                    on of the mandatory, when it is made
3 of one of the parties; thirdly, by the renunciati
                                                        ut injury to the person who gave
4 in proper time and place, and it can be done witho
5     it.
6                                How the Court View Procurations

7                                                          offeree is under a duty to act,
      3.3 An acceptance by silence may be inferred if the
8                                                         acceptance of the benefits of a
      as for example, under CC 1589 which provides that
9                                                          obligation. See Golden Eagle Ins.
      contract constitutes an assumption of the associated
10                                                            CR2d   242.
      Co. v. Foremost Ins. Co.(1993) 20 CA4th, 1372, 1385, 25
11
12                                                           relationship between the parties or a
      3.4 Silence may constitute an acceptance if there is a
13                                                         be understood as acceptance. Southern
      previous course of dealing by which silence should
14                                                               722, 79 CR 319" See also,
       Cal. Acoustics Co. v. C. U Holder Inc. (1969) 71 C2d 719,
15                                                          F3rd 1104, 1109.
       Circuit City Stores Inc. v Najd (9~h Cir. 2002), 294
16
17                                                        rule stated in the Restatement(Second)
       3.5 Silence may operate as an acceptance under the
18                                                          d or given the oferee reason to
       of Contracts 69(1)(b) "where the offeror has state
19                                                           e or inaction, and the offeree in
       understand that assent maybe manifested by silenc
20                                                         offer. Golden Eagle Ins. Co. v.
       remaining silent and inactive intends to accept the
21                                                      CR2d 242.
       Foremost Ins. Co.(1993) 20 CA4th; 1372, 13$5, 25
22
23                                    IV. What is Tacit Mean ?

24
        4.1 Definition of "tacit."
25
                                                                        blush was a tacit answer-
26             a :expressed or carried on without words or speech the

27             Bram Stoker.

 28

                                               Page 7 of
    Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 9 of 13 Page ID #:657




                                                                                      expressed.
1           b : implied or indicatied (as by an act or by silence) but not actually
2                  // tacit consent

3                  // tacit admission of guilt.

4           c. saying nothing; still
5           d. unspoken; silent
6           e.(Law)happening without contract but by operation of law
7
                                                                 contract.
 8 4.2 Maxims: The agreement of the parties makes the law of the
 9             The agreement of the parties overcomes or prevails against the law.
                                                                                   assent is
10             The essence of a contract being assent, there is no contract where
11                         wanting.

12                  He who does not deny, admits.[A well-known rule of pleading]
13                                                                                                 and
                    It is immaterial whether a man gives his assent by words or by acts
14                  deeds.
15                             V. Statement of Facts re Court Record

16
      5.1 On 2/27/2013 the matter was filed.
17
18
      5.2 On 2/27/2013 the Court directed parties to ADR program
19
20                                                                                and counterclaims.
       5.3 On 5/10/2013, Allstate and Western filed their answers to the claims
21
22                                                                     counte         rclaim.
       5.4 On 6/14/2013, Acosta filed Answer to Allstate and Western's
23
24                                                                               number 3,to private
       5.5 On $/20/2013, Court ardered parties to ADR,under ADR procedure
25
       arbitration. (Exhibit 1)
26
27                                                                              Acosta Company Inc
       5.6 On 5/20/2014, Allstate and Western filed their joint Notice of AJ
28

                                                  Page 8 of   I
 Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 10 of 13 Page ID #:658




1    Bankruptcy.

2
                                                                         Calendar.
3    ~.7 On 8/20/2014, Court ordered removal of the matter from Court
4
5    5.8 On 8/21/2018, Acosta motioned to reopen the matters.
6
                                                                         .
7    5.9 From 9/18 through 11/02/2018 -Pissing contest btw JO and Acosta
8
                                                            substitute parties.
9 5.10 On 11/05/2018, Acosta filed his motion to reopen and
10
11   5.11 On 11/15/2018, Court ordered substitution of parties.
12
13   5.12 On 01/23/2018, Court granted the Acosta motion to reopen case.
14
15                       VY. Statement of Administrative Due Process

16                        Facts Related to Arbitration between Parties

17
                                                                              RE; Payment of
18    6.1 On 2-7-2019, Acosta sent to ALLSTATE and WESTERN notice
                                                                         it 2)
19    Previous Offer to Settle, or Resumption of Arbitration/ADR. (Exhib
20
                                                                       settlement, arbitration. No
21    6.2 On 2/14/2019, Acosta called Mr. Horowitz' office regarding
22 response.
23
                                                                   TATE and WESTERN,
24 6.3 On 2-14-2019, Acosta, after receiving no response from ALLS
                                                               Exhaustion correspondence
25 regarding Payment or Resumption, sent Administrative
                                                               d would be deemed Tacit
26 related to Arbitration/ADFZ, to them. Failure to respon
27    Consent. (Exhibit 3)
2$

                                             Page 9 of    1 ~,
Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 11 of 13 Page ID #:659




                                                           regarding resumption of
1    6.4 On 2/18/2019, Acosta called Mr. Horowitz's office
     Arbitration/ADR. No response.
3
                                                                 stion re Arbitration/ADR,
4 6.5 On 2-18-2019,Acosta after having sent Administrative Exhau
                                                                  and WESTERN failed to
5 titled NOTICE AND OPPORTUNITY TO CURE, ALLSTATE
6 '~ respond. (Exhibit 4)
7
                                                        regarding resumption of
8 6.6 On 2/22/2019, Acosta called Mr. Horowitz's office
9 Arbitration/ADR. No response.
10
                                                                      IFICATE &NOTICE
11   6.7 On 2/25/2019, Acosta sent to ALLSTATE and WESTERN CERT
                                                           ation, by an arbitrator of
12 OF NON-RESPONSE, finalizing agreement to binding arbitr
13 ~ Acosta's choice. No response was given. (Exhibit 5)
14
                                                                   &WESTERN,before Mr.
15 6.8 On 5/16/2019 Acosta, while at a Deposition for ALLSTATE
                                                          ION/ADR. Guenther said,
16 Horowitz and Guenther, Acosta asked to resume ARBITRAT
                                                       that. Acosta informed Mr.
17 that was along time ago, and were not going back to
                                                     order to arbitration fail. They
18 Horowitz and Guenther that time does not make the
19 reasserted their positions.
20                                       VII. Discussion

21                                                              under the Federal Arbitration
      7.1 The Supreme Court requires that the parties arbitrate
22
      Act (9 United States Code Annotated.)
23
24
      7.2 The Court ordered arbitration in 2013.
25
26                                                                  agreed.
      7.3 The parties have never arbitrated the matter, though each
27
28

                                           Page 10 of    1,~
 Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 12 of 13 Page ID #:660




                                                         ipate in Arbitration/ADR, but
1 ' 7.4 I have asked ALLSTATE and WESTERN to partic
                                                         to arbitrate.
2 they just ignore me, and are violating the court order
3
                                         VIII. Conclusions
4
5 ~ 8.1 The parties agrced to arbitration in the Year 2013.
6
                                                             Arbitration through written
7     8.2 After reopening the matter, Acosta asked to resume
                                                               Horowitz's secretary.
8     correspondence and leaving telephonic messages with Mr.
9
                                                               ts to arbitrate/ADR.
10 8.3 Both Allstate and Western have wholly ignored my reques
11
                                             and   Mr.     Horowitz    agreed   through     TACIT
12 8.4      Acosta,   Allstate,   Western
                                                        chosen by Acosta.
13 PROCURATION to binding arbitration, arbitrator to be
14
15                                            IX. Relief

16~
                                                          attending binding arbitration,
17 I 9.1 An order from the court directing the parties to
                                                            n by Acosta.
1g within thirty days, time, place and location to be chose
19
                                                          ator shall be chosen solely by
20 ~ 9.2 Court to provide a further order that the arbitr
21     Acosta..
22
                                                                    equal portions for evezything
23 9.3 Court to further provide that both parties shall pay
                                                                         fees, and fees incidental to
24 arbitration requires: fees for location, court reporter, arbitrator's
25     arbitration.
26
                                                           in a judgment against
27 9.4 That any refusal to attend arbitration will result
                                                          of The Judiciary Act of
28 ~ ALLSTATE and WESTERN SURETY, under section l5

                                              Page 11 of      13~
 Case 2:13-cv-01438-DDP-JC Document 89 Filed 06/18/19 Page 13 of 13 Page ID #:661




1      1789(Ch. 20, 1 Stat. 73).
2
                                                         the Year of Our Lord, two
3      Under penalty of perjury, this 17 day of June, in
4 thousand nineteen.
                                                               ~~ ``7 ~     .~'      .~
5                                                      uin an res acosta.
                                                 ~
6
7
8
9
10
11
12
13
14
15
16
17
18
19 i
20 i
21
22
23
        Proposed Order annexed.
24
        Certificate of Service annexed.
25
26
27
28

                                          Page 12 of    I ~.
